Exhibit 1.1 STATEMENT OF RESOLUTIONS OF ANNUAL GENERAL MEETING OF SHAREHOLDERS “PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA TBK” Number: 11. On this day, Wednesday, dated the eighth day of May two thousand and thirteen (8-5-2013), at thirty five minutes past eleven hours (11.35) Western Indonesia Standard Time. Appears before me, ASHOYA RATAM , Sarjana Hukum, Notary Magister, Notary in South Jakarta, in the presence of witnesses known to me, Notary, and who will be mentioned at the end of this deed: − Mr. HONESTI BASYIR , born in Padang, on twenty-fourth day of June one thousand nine hundred and sixty eight (24-6-1968), Indonesian National, Director of Finance of “PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA TBK”, residing in Bandung, at Komplek Daichi Kavling number: 26, Kelurahan Cicaheum, Kecamatan Kiaracondong, Bandung, holder of Resident Identity Card (KTP) dated the twenty-third day of July two thousand and nine (23-7-2009) number: 1050192406683001; − Temporarily reside in Jakarta − according to his statement in this matter acting in his aforementioned capacity representing the Board of Directors of and as such acting for and on behalf of and lawfully representing limited liability company “PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA TBK”, domiciled in Bandung Municipality, addressed at Jalan Japati number 1, Bandung 40133, the Articles of Association of which have been adjusted to the Limited Liability Company Law number 40 Year 2007 (hereinafter shall be referred to as the “ Limited Liability Company Law ” ) , the State Ownership Enterprise Law number 19 year 2003 (hereinafter shall be referred to as the “
